DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.

Claim Warning
Applicant is advised that should claim 1 be found allowable, claim 15 will be objected to
under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application
are duplicates or else are so close in content that they both cover the same thing, despite a
slight difference in wording, it is proper after allowing one claim to object to the other as being
a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Both claims 1 and 15 recite a set of anti-pathogenic nucleic acids binding to the same
RNAs. The only difference is that claim 15 recites a way to obtain such a set. Different ways to
obtain the same composition do not make such composition any different, therefore scopes of
claims 1 and 15 are identical. Recitation after the word “optionally” in claim 15 is not given patentable weight because it is optional.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, 15, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 12, 15, 16, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-9, 12, 15, 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothemund (US 2007/0117109, May 2007, of record) and in further view of Turner et al (WO 2004/000868, December 2003).
Concerning claims 1, 2, 7, 12 and 15 Rothemund teaches sets of staple nucleic acids
such as DNA or RNA designed to form a nanostructure, such as origami, such nanostructure can
be produced in vivo in a cell (see paragraphs [0004-0007, 0014, 0019]). The staple nucleic acids
can be designed to hybridize to non-contiguous sequences of target nucleic acid (see Figure 2c).
The target nucleic acid can be any RNA (see paragraph [0091]) such as mRNA (see paragraph [0091]). Concerning claim 6 Figures 2c and 2e demonstrate that staple nucleic acids are at least 50% complementary to target nucleic acid. Concerning claims 8, 9, 12 and 16 Rothemund teaches that staple nucleic acids can be delivered by an expression vector in vivo (see paragraph [0110]), wherein the nucleic acids are operably linked and under control of promoter in such a vector (see paragraph [0111]). Concerning claim 19 Rothemund teaches compositions comprising staple nucleic acids (see Abstract, paragraph [0002)).
Rothemund does not teach bacterial ribosomal RNA (rRNA) as a target nucleic acid for origami nanostructures formation or pharmaceutical compositions comprising staple nucleic acids.
Turner et al teach oligonucleotides that bind to and cause misfolding of functional RNAs such as rRNA or mRNA (see Abstract, lines 3-16 on page 11), such oligonucleotides can be anti-pathogenic (see bridging paragraph between pages 18-19). Pathogen can be bacteria (see lines 29-30 on page 18).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to design staple nucleic acids targeting bacterial ribosomal
RNA based on teachings of Rothemund and Turner et al. One of the ordinary skill in the art would be motivated to do so to expand on teachings of Turner et al and design new staple nucleic acids, which would not only misfold target RNA as taught by Turner et al, but also form RNA origami as taught by Rothemund with a reasonable expectation of success. Further such set of staple nucleic acids targeting bacterial ribosomal RNA can be formed into pharmaceutical composition acting as antibacterial agent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-9, 12, 15, 16, 19, 20 are provisionally rejected on the ground of
nonstatutory double patenting as being unpatentable over claims 54-65, 73-76 of copending
Application No. 16/479,000 (reference application). Although the claims at issue are not
identical, they are not patentably distinct from each other because instant claims recite sets of
anti-pathogenic staple nucleic acids targeted to rRNAs, while claims from ‘000 recite
nanostructures comprising such sets.
This is a provisional nonstatutory double patenting rejection because the patentably
indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive. 
Concerning claim warning Applicant argues that claim 15 includes optional elements, which are not recited in claim 1. In response such elements are indeed optional and do not have to be present in the composition. Further it is noted that claim 15 is now also rejected for indefiniteness, because it is not clear if optional elements are part of the claim.
Previous 102 and 103 rejections are withdrawn.
Concerning Rothemund reference Applicant argues that it does not teach targeting pathogenic RNA. In response, new reference, Turner et al, above, is provided which teaches that limitation.
Double patenting rejection is maintained for the reasons of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635